DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in Response to AFC 2.0 filed on 07/01/2022.
Claims 1, 2, 5, 9—16, 19, and 23—27 are pending.

Allowable Subject Matter
Claims 1, 2, 5, 9—16, 19, and 23—27 are allowed.
	The reasons for allowance can be found in the previous office action. 
/Dependent claims indicated as allowable are incorporated into the independent claims/

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434